Waite,- C. J.
In the case of Wilcox v. Roath, a question arose, whether it was the duty of the court to determine whether a certain letter, written by the defendant, amounted to a ratification of a contract, made by him, while a minor. The judge, who drew up the opinion of the court, after reviewing the different decisions, and practice, upon that subject, waived a determination of the question, as the case could be disposed of upon another ground. 12 Conn. R., 580.'
In a later case, before an English court, the plaintiff read in evidence a letter to the defendant, and his answer thereto, and then called upon the judge to determine, as matter of law, that they were sufficient to remove the bar, created by the statute of limitations. Baron Parke, who presided on the trial, had so much doubt as to his duty upon that subject, that he finally submitted the evidence to the jury, to say whether it was sufficient to remove the bar, and at the same time accompanied that submission, with an expression of his own opinion. Bucket v. Church, 9 C. & P., 209. 38 E. C. L. R., 83.
The more correct rule is laid down in a still later case. Clark v. Sigourney, 17 Conn. R., 517. It is there said, that “ whether promises were made is a question of fact, to be determined by the jury; but what is the construction and effect of them, if made, is a question of law, to decide which is the province of the court.
But, as was said in the case first cited, it is unnecessary for us to decide that question, for the only material enquiry here is, whether it was the duty of the court below to have instructed the jury, as matter of law, that upon the evidence the plaintiff could not recover.
If it was, then the court erred, and a new trial ought to be granted, as the court refused to give that instruction.
But if the evidence shows that the plaintiff was entitled to a recovery, then it is perfectly immaterial, so far as the justice of the case is concerned, whether the verdict of the *77jury was founded upon their opinion of the evidence, or rendered in obedience to the instruction of the court, as to the law of the case. The result is the same,- as it should be. And this court will never grant a new trial for any irregularity in the proceedings in the court below, unless it can see that injustice either was, or might have been, done on the former trial. Kelsey v. Hanmer, 18 Conn. R., 320.
With respect to the effect of the evidence, the case seems to fall within the principles recognized by this court in DeForest v. Hunt, 8 Conn. R., 179. The letters, in that case, were very much of the same character, as those in the present, and were holden sufficient to remove the bar created by the statute.
And, as in our opinion, the cases are so much alike in principle, that ■ the decision in that case must govern the present, we deem it unnecessary to go into an examination of the numerous other eases upon the subject.
We accordingly advise the superior court, that a new trial - ought to be denied.
In this opinion the other judges, Storrs and Hinman, concurred.
New trial not to be granted.